Exhibit 10.1 FIRST AMENDMENT TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT THIS FIRST AMENDMENT TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT (this “ Amendment ”), dated as of August 10, 2017, is made and entered into between and among HomeAmerican Mortgage Corporation, a Colorado corporation (the “ Seller ”), and U.S. Bank National Association, as administrative agent and representative of itself as a Buyer and the other Buyers (in such capacity, the “ Agent ”) and as a Buyer (in such capacity, “ U.S. Bank ”). RECITALS: A.The Seller, U.S. Bank, and the Agent are parties to an Amended and Restated Master Repurchase Agreement dated as of September 16, 2016 (as further amended, restated or otherwise modified from time to time, the “ Repurchase Agreement ”). B.The Seller and the Agent now desire to amend certain provisions of the Repurchase Agreement as set forth herein. AGREEMENT: In consideration of the premises herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: Section 1. Definitions . Capitalized terms used and not otherwise defined in this Amendment have the meanings specified in the Repurchase Agreement. Section 2. Amendments . 2.1. The following definition set forth in Section 1.2 of the Repurchase Agreement is amended to read in its entirety as follows: “Termination Date” means the earlier of (a) August 9, 2018, or (b) the date when the Buyers’ Commitments are terminated pursuant to this Agreement, by order of any Governmental Authority or by operation of law. 2.2. Facility Fee . Section 9.1 of the Repurchase Agreement is amended and restated to read in its entirety as follows: 9.1. Facility Fee . The Seller agrees to pay to the Agent (for Pro Rata distribution to the Buyers) monthly, in arrears, a facility fee (the “Facility Fee”) in an amount equal to the sum of fifteen one hundredths of a percent (0.15%) per annum of the Maximum Aggregate Commitment, as in effect from time to time, for the period from the Effective Date to the Termination Date, computed for each calendar month or portion thereof from the Effective Date to the Termination Date. The Facility Fee shall be payable monthly in arrears and shall be due and payable no later than the ninth (9th) day of each month. The Facility Fee is compensation to the Buyers for committing to make funds available for revolving purchases of Eligible Loans on the terms and subject to the conditions of this Agreement, and are not compensation for the use or forbearance or detention of money. Each calculation by the Agent of the amount of the Facility Fee shall be conclusive and binding absent manifest error. Section 3.
